Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 03/31/2021, has been entered.
Claims 6, 7 and 16 are canceled.
Claims 1-5, 8-15 and 17-20 are pending.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 

Examiner’s Note




Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 



Claims 1, 5, 8, 9, 11, 12, 15-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (“Shikii”) [U.S Patent Application Pub. 2015/0195518 A1] in view of Ogale et al. (“Ogale”) [U.S Patent No. 10,013,773 B1]

Regarding claim 1, Shikii meets the claim limitations as follows: 
	A vehicle [Fig. 18, 19; para. 0134-0140], comprising: 

a proximity sensor (i.e. thermal image sensors 120a-120d) [Fig. 17, 19, para. 0131-0140: disclose the thermal image sensor 120 ‘detects a heat generating body, and thus is capable of detecting a person’] configured to detect presence of an object (i.e. ‘the person 115 approaches the left side of the automobile 99’) [Fig. 17, 19, para. 0131-0136] approaching the vehicle when the vehicle is in a parking state [para. 0137: ‘the automobile 99 is parked at night’];

at least one camera configured to monitor surroundings of the vehicle [Fig. 19: image capturing devices 101a-101d; para. 0109, 0131-0136: ‘capturing by the image capturing device 101b is started’] when the vehicle is in the parking state; and 

an artificial neural network (i.e. Controller 107) [Fig.19] configured to extract identification information of the object from images (i.e. ‘evidence for identifying a thief’ [para. 0108,  0113, 0174]) generated by the camera [Fig. 13, 19: S21, S24; para. 0122, 0124-0127: ‘when the obtained image (i.e. Fig. 16: 117b) does not match the comparative image (i.e. Fig. 15: 117a)’] and determine a security classification of the object (i.e. determine ‘suspicious person present 119’) [Fig. 12, 13; para. 0124-0127]; and

an advanced driver assistance system configured to receive, when in an autonomous driving mode, images from the at least one camera to generate vehicle controls for autonomous driving of the vehicle;

wherein the vehicle is configured to store [para. 0127: ‘record on the storage device 102 a time when a suspicious person is captured, identification information of an image capturing device … an image including the suspicious person’] the identification information in response to the security classification being in a predefined category;

wherein the proximity sensor is configured to cause (i.e. ‘instructs’) the activation of the camera to generate images of the surroundings of the vehicle, in response to a detection of the presence of the object [Fig. 17, 19; para. 0002, 0063, 0133, 0136: ‘instructs the capturing unit 181 to perform capturing‘].
Shikii does not disclose explicitly the following claim limitations (emphasis added):
to generate vehicle controls for autonomous driving of the vehicle;

an artificial neural network configured to extract identification information of the object from images generated by the camera and determine a security classification of the object;

wherein the vehicle is configured to store the identification information in response to the security classification being in a predefined category.
However in the same field of endeavor Ogale discloses the deficient claim as follows:
an advanced driver assistance system configured to receive, when in an autonomous driving mode, images from the at least one camera to generate vehicle controls for autonomous driving of the vehicle [col. 12, ll. 28-50: describe ‘object analysis’ using ‘neural networks 114’, ‘then use information generated by the object analysis subsystem 112 … to make driving decisions … that allow the vehicle … to safely travel to a desired destination’];

an artificial neural network [Fig. 1-3; col. 2] configured to extract identification information of the object from images [col. 2: ‘to identify objects surrounding the vehicle, i.e., perception objects, and their respective locations relative to the vehicle’] generated by the camera and determine a security classification of the [col. 2: ‘to determine a classification of a given object or physical characteristics of the object’ and ‘identifying positions of objects’];
 
wherein the vehicle is configured to store [col. 3: update the second neural network input stored in the external memory] the identification information in response to the security classification being in a predefined category (i.e. scores) [col. 9, 10 , 11 disclose scores used to classify the objects].
Shikii and Ogale are combinable because they are from the same field of image processing using artificial neural network.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii and Ogale as motivation to include an artificial neural network for detection, classification and location of objects in an image because the neural network is well-known to be best used for object recognition. 


Regarding claim 5, Shikii meets the claim limitations as follows: 
The vehicle of claim 1, wherein, in response to the security classification being in the predefined category, the vehicle is configured to record a video clip of the object [Fig. 19; para. 0063, 0136] for a duration in which the presence of the object is detected by the proximity sensor (i.e. thermal image sensors 120a-120d) [Fig. 19, para. 0131-0140: disclose the thermal image sensor 120 ‘detects a heat generating body, and thus is capable of detecting a person’].


Regarding claim 8, Shikii meets the claim limitations set forth in claim 1.
Shikii does not disclose explicitly the following claim limitations (emphasis added):
The vehicle of claim 1, wherein the advanced driver assistance system is configured to receive at least a portion of outputs of the artificial neural network.
However in the same field of endeavor Ogale discloses the deficient claim as follows: 
wherein the advanced driver assistance system is configured to receive at least a portion of outputs of the artificial neural network [Fig. 1: Object Analysis Subsystem 112 receives output from Object Detector Neural Network 102; Fig. 3 shows output 312 is fed-back to 306].
Shikii and Ogale are combinable because they are from the same field of image processing using artificial neural network.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii and Ogale as motivation to include an artificial neural network for detection, classification and location of objects in an image so as to support an autonomous or semi-autonomous vehicle.


Regarding claim 9, Shikii meets the claim limitations as follows: 
The vehicle of claim 1, wherein the vehicle is configured to transmit the identification information to a server or a mobile device in response to the [para. 0043, 0065, 0072: ‘to transfer, to the server device, the position of the parking place’].


Regarding claim 11, Shikii meets the claim limitations as follows:
The vehicle of claim 1, wherein the security classification identifies an abnormal activity (i.e. ‘a person 115 approaches the automobile 99 after the automobile is parked’) [Fig. 13-16, 18, 19, para. 0122, 0125-0126]; the vehicle is configured to record a video clip of the abnormal activity [Fig. 19; para. 0063, 0136]; and after the video clip is reviewed to identify a detailed classification, the artificial neural network is further trained to predict the detailed classification from the video clip.
Shikii does not disclose explicitly the following claim limitations (emphasis added):
wherein the security classification identifies an abnormal activity; the vehicle is configured to record a video clip of the abnormal activity; and after the video clip is reviewed to identify a detailed classification, the artificial neural network is further trained to predict the detailed classification from the video clip.
However in the same field of endeavor Ogale discloses the deficient claim as follows: 
wherein the security classification identifies an abnormal activity; the vehicle is configured to record a video clip of the abnormal activity; and after the video clip is reviewed to identify a detailed classification, the artificial neural network is further trained [col. 6, 16: ‘The values of the parameters of the neural network 102 are determined during a training procedure] to predict (i.e. determine) [col. 6, 16: ‘adjusting the values of internal parameters of the network using an error between the predicted output generated by the network and a target output specified in the training sample’] the detailed classification from the video clip 
Shikii and Ogale are combinable because they are from the same field of image processing using artificial neural network.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii and Ogale as motivation to include an artificial neural network for detection, classification and location of objects in an image because the neural network is well-known to be best used for object recognition.



Regarding claim 12, Shikii meets the claim limitations as follows: 
The vehicle of claim 1, further comprising: an infotainment system configured to generate a warning or alert signal in response to the security classification	[Fig. 13: ‘Give notice of occurrence of abnormal situation’].


Regarding claim 15, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.




The method of claim 15, further comprising: recording  [para. 0127: ‘record on the storage device 102 a time when a suspicious person is captured, identification information of an image capturing device … an image including the suspicious person’], into the data storage device of the vehicle, a video clip of the object (i.e. a man 115 approaching a parked car) [Fig. 14, 15, 16, 18 and 19] being in vicinity of the vehicle as detected by the proximity sensor, in response to the security classification.


Regarding claim 19, all claim limitations are set forth as claim 1 in the non-transitory computer storage medium form and rejected as per discussion for claim 1.


Regarding claim 20, Shikii meets the claim limitations as follows: 
The non-transitory computer storage medium of claim 19, wherein the security classification is determined from at least images generated by the at least one camera after the extracting of the identification information [Fig. 15, 16, 18, 19; para. 0122-0127].


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (“Shikii”) [U.S Patent Application Pub. 2015/0195518 A1] in view of Ogale et al. (“Ogale”) [U.S Patent No. 10,013,773 B1] further in view of Han et al. (“Han”) [US 2008/0260239 A1]

Regarding claim 2, Shikii in view of Ogale meets the claim limitations as follows: 
The vehicle of claim 1, wherein the identification information includes an image of a face [Fig. 16: an image of a face ‘115’] when the artificial neural network classifies the object as person [para. 0137: ‘when the suspicious person is detected’].
Shikii does not disclose explicitly the following claim limitations (emphasis added):
wherein the identification information includes an image of a face when the artificial neural network classifies the object as person.
However in the same field of endeavor Han discloses the deficient claim as follows: 
wherein the identification information includes an image of a face when the artificial neural network classifies the object as person [para. 0006, 0025: ‘When a neural network classifier identifies a human face … ‘].
Shikii, Ogale and Han are combinable because they are from the same field of image processing using artificial neural network.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii, Ogale and Han as motivation to include an artificial neural network for detection, classification and location of objects in an image because the neural network is well-known to be best used for object recognition. 


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (“Shikii”) [U.S Patent Application Pub. 2015/0195518 A1] in view of Ogale et al. (“Ogale”) [U.S Patent No. 10,013,773 B1] further in view of Gordo Soldevila et al. (“Soldevila”) [US 2017/0177965 A1]

Regarding claim 3, Shikii in view Ogale meets the claim limitations set forth in claim 1.
Shikii does not disclose explicitly the following claim limitations (emphasis added):
The vehicle of claim 1, wherein the identification information includes an image of a license plate when the artificial neural network classifies the object as vehicle.
However in the same field of endeavor Soldevila discloses the deficient claim as follows: 
wherein the identification information includes an image of a license plate when the artificial neural network classifies the object as vehicle [Fig. 1, 4:  Provide a CNN ‘12’ and Produce License Plate Transcription ‘20’; para. 0013: ‘The neural network can be applied to a cropped image of a license plate in order to recognize text and produce license plate transcription’; para. 0027-0034].
Shikii, Ogale and Soldevila are combinable because they are from the same field of image processing using artificial neural network.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii, Ogale and Soldevila as motivation to include an artificial neural network for detection, classification and location .


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (“Shikii”) [U.S Patent Application Pub. 2015/0195518 A1] in view of Ogale et al. (“Ogale”) [U.S Patent No. 10,013,773 B1] further in view of Han et al. (“Han”) [US 2008/0260239 A1] and Gordo Soldevila et al. (“Soldevila”) [US 2017/0177965 A1]


Regarding claim 4, Shikii in view Ogale and Han meets the claim limitations set forth in claim 2.
Shikii does not disclose explicitly the following claim limitations (emphasis added):
The vehicle of claim 2, wherein the artificial neural network is configured to recognize a license plate number from the image of the license plate.
However in the same field of endeavor Soldevila discloses the deficient claim as follows: 
wherein the artificial neural network is configured to recognize a license plate number from the image of the license plate [Fig. 1, 4:  Provide a CNN ‘12’ and Produce License Plate Transcription ‘20’; para. 0013: ‘The neural network can be applied to a cropped image of a license plate in order to recognize text and produce license plate transcription’; para. 0027-0034].
Shikii, Ogale, Han and Soldevila are combinable because they are from the same field of image processing using artificial neural network.
.


Claims 10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (“Shikii”) [U.S Patent Application Pub. 2015/0195518 A1] in view of Ogale et al. (“Ogale”) [U.S Patent No. 10,013,773 B1] further in view of Shreve et al. (“Shreve”) [U.S Patent No. 9,802,571 B2]

Regarding claim 10, Shikii in view Ogale meets the claim limitations set forth in claim 1.
Shikii does not disclose explicitly the following claim limitations (emphasis added):
The vehicle of claim 1, wherein the predefined category is associated with a potential accident, a potential collision, a break-in attempt, or an attack on the vehicle, or any combination thereof.
However in the same field of endeavor Shreve discloses the deficient claim as follows: 
wherein the predefined category is associated with a potential accident, a potential collision, a break-in attempt, or an attack (i.e. vandalism) on the vehicle, or any combination thereof [Fig. 1, 5-16].
Shikii, Ogale and Shreve are combinable because they are from the same field of image processing using artificial neural network.



Regarding claim 13, Shikii in view Ogale meets the claim limitations set forth in claim 1.
Shikii does not disclose explicitly the following claim limitations (emphasis added):
The vehicle of claim 1, further comprising: at least one sensor configured to generate signals to detect an instance of burglary or vandalism; wherein the artificial neural network is configured to generate the security classification further based on the signals generated by the at least one sensor.
However in the same field of endeavor Shreve discloses the deficient claim as follows: 
at least one sensor configured to generate signals to detect an instance of burglary or vandalism; wherein the artificial neural network is configured to generate the security classification further based on the signals generated by the at least one sensor [Fig. 1, 5-16].
Shikii, Ogale and Shreve are combinable because they are from the same field of image processing using artificial neural network.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii, Ogale and Shreve as motivation to include an artificial neural network for detection, classification and location .


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (“Shikii”) [U.S Patent Application Pub. 2015/0195518 A1] in view of Ogale et al. (“Ogale”) [U.S Patent No. 10,013,773 B1] further in view of Shreve et al. (“Shreve”) [U.S Patent No. 9,802,571 B2] and Breed (“Breed”) [US 2004/0036261]

Regarding claim 14, Shikii in view Ogale and Soldevila meets the claim limitations set forth in claim 1.
Shikii does not disclose explicitly the following claim limitations (emphasis added):
The vehicle of claim 13, wherein the at least one sensor includes a touch sensor, an impact sensor, a break-in sensor, or a microphone, or any combination thereof.
However in the same field of endeavor Breed discloses the deficient claim as follows: 
wherein the at least one sensor includes a touch sensor, an impact sensor [Fig. 5, 7; para. 0010, 0043, 0046: ‘the rod-in-tube sensor in side impacts’], a break-in sensor, or a microphone, or any combination thereof.
Shikii, Ogale, Shreve and Breed are combinable because they are from the same field of image processing using artificial neural network.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii, Ogale, Shreve and Breed as motivation to include impact sensors so as to detect crashing.


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (“Shikii”) [U.S Patent Application Pub. 2015/0195518 A1] in view of Ogale et al. (“Ogale”) [U.S Patent No. 10,013,773 B1] further in view of Cao et al. (“Cao”) [US 2017/0300788 A1]

Regarding claim 17, Shikii meets the claim limitations set forth in claim 15. 
Shikii does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 15, wherein the artificial neural network includes a spiking neural network; and the method further comprises: training, in the vehicle, the artificial neural network to predict a user identified security classification based on a video clip being assigned the user identified security classification.
However in the same field of endeavor Ogale discloses the deficient claim as follows: 
wherein the artificial neural network includes a spiking neural network [Fig. 1; col. 6: ‘The object detector neural network 102 is a machine-learning model’]; and the method further comprises: training, in the vehicle, the artificial neural network [col. 6, 16: ‘The values of the parameters of the neural network 102 are determined during a training procedure] to predict (i.e. determine) [col. 6, 16: ‘adjusting the values of internal parameters of the network using an error between the predicted output generated by the network and a target output specified in the training sample’] a user identified security classification based on a video clip being assigned the user identified security classification.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii and Ogale as motivation to include an artificial neural network for detection, classification and location of objects in an image because the neural network is well-known to be best used for object recognition.
Neither Shikii nor Ogale discloses explicitly the following claim limitations (emphasis added):
wherein the artificial neural network includes a spiking neural network.
However in the same field of endeavor Cao discloses the deficient claim as follows: 
wherein the artificial neural network includes a spiking neural network [para. 0059: describing ‘a spiking neural network (SNN) model for object detection in images or videos’]
Shikii, Ogale and Cao are combinable because they are from the same field of image processing using artificial neural network.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Shikii, Ogale and Cao as motivation to include a spiking neural network (SNN) as an artificial neural network for detection, classification and location of objects in an image.                                          

Conclusion
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488